DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
This action is in response to the amendment filed 10/12/2021 that has been entered with the submission of the request for continued examination dated 10/12/2021.  Claims 1, 2, 5, 8 and 9 are currently amended.  Claim 7 has been canceled.  No claims are newly added.  Presently, claims 1-6, 8 and 9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/12/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see Formality Objections and Rejections on pages 6-7 of the response dated 10/12/2021, with respect to the drawing objections noted in the Office action dated 7/9/2021 have been fully considered and are persuasive.  It is considered that the replacement drawings filed 10/12/2021 overcome the objections to the drawings noted in the Office action dated 7/9/2021.  The drawing objections of the Office action dated 7/9/2021 have been withdrawn. 
Applicant’s arguments, see Formality Objections and Rejections on pages 6-7 of the response dated 10/12/2021, with respect to the rejections of claims 5, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the Office action dated 7/9/2021 have been fully considered and are persuasive.  It is considered that the amendments to claims 5, 8 and 9 overcome the rejections of claims 5, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the Office action dated 7/9/2021.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the Office action dated 7/9/2021 have been withdrawn. 
Applicant’s arguments, see Prior Art Rejections section on pages 7-8 of the response dated 10/12/2021, with respect to the rejection of claims 1-6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Johnson (US 4640305) in view of Balsells (US 5134244) have been fully considered and are persuasive.  It is considered that the amendments to independent claims 1 and 2 to recite that the upper contact surface (of the contact holder) is configured to urge against the annular spring such that the annular spring is preloaded in the direction of the upper contact surface and movably 

Allowable Subject Matter
Claims 1-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a control valve comprising an electrically conductive annular spring mounted in a contact holder so as to be axially movable relative to a longitudinal axis of a lifting rod with the annular spring engaging in direct contact around the lifting rod and wherein an upper contact surface of the contact holder includes an annular spring member configured to urge against the annular spring such that the annular spring is preloaded in the direction of the upper contact surface and movably rollable while in electrical contact with the upper contact surface in combination with the other limitations of the claim.
Regarding claim 2, the prior art of record does not disclose or suggest a control valve comprising an electrically conductive annular spring mounted in a contact holder so as to be axially movable relative to a longitudinal axis of the lifting rod and wherein the annular spring engages in direct contact around the lifting rod and wherein the contact holder comprises a contact surface above the annular spring and the contact holder is configured to urge against the annular spring such that the annular spring is 
Claims 3-6, 8 and 9 depend from claim 2, and, therefore, contain the allowable subject matter of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753